UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2336


JOHN J. BOWMAN, JR.,

                Plaintiff – Appellant,

          v.

ANYA KOVSLEK; JOEL ZIEGLER; G. ESPARZA; ROBERT TRYBUS;
JEFFREY DURANKO; ROBERT ROFF; MATTHEW GEYER; ERIC ELZA;
DANE ZIMMERMAN; BRIAN CALLIHAN; VERONICA FERNANDEZ; KENNY
ADAMS; D. SHAW,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:10-cv-00106-IMK-JSK)


Submitted:   February 10, 2011            Decided:   February 16, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John J. Bowman, Jr., Appellant Pro Se. Alan McGonigal, Assistant
United States Attorney, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John      J.   Bowman,       Jr.,      seeks   to   appeal    the      district

court’s order granting the Appellees an extension of time in

which to respond to Bowman’s complaint.                   This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain     interlocutory         and       collateral    orders,      28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                     The order Bowman seeks

to    appeal    is    neither       a    final       order     nor      an   appealable

interlocutory or collateral order.                   Accordingly, we dismiss the

appeal for lack of jurisdiction.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                              2